DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are: “means for receiving”, “means for determining”, “means for determining” and “means for communicating” in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (the corresponding structure for the “means for receiving”, “means for determining”, “means for determining” and “means for communicating”, is a combination of CPU and algorithms on Fig. 4 and paragraphs [163-166]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 11, 13-20, 22 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0219276 A1 to Liu et al. (hereafter refers as Liu) in view of R1-2001291 to Vivo.
Regarding claims 1, 17, 29 and 30, Liu teaches a method (a method of Fig. 7B), an apparatus for wireless communication at a user equipment (UE) (UE for perform a method of receiving a cancellation indication from a base station, Fig. 7B, 9B and paragraphs [86-88]) and a non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor (the UE comprises a memory storing instructions which when executed by a processor, cause the UE to perform the method, paragraphs [100, 104-106]), comprising: 
 a processor (the UE comprises a processor, paragraphs [99, 104-106] and Fig. 9B), 
memory coupled with the processor (the UE further comprises a memory coupled with the processor, paragraphs [99, 104-106] and Fig. 9B); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (the memory stores therein the instructions which when executed by the processor, cause the UE to perform the method, paragraphs [100, 104-106]): 
receive, from a base station, a first transmission scheduling resources for a second transmission (receiving, from the base station, an UL grant 122 scheduling resources for PUSCH transmission, paragraphs [30-31, 34] and Fig. 1); 
determine that one or more symbols of the scheduled resources are to be unused for the second transmission based at least in part on a cancellation indication received from the base station (determines that one or more symbols of scheduled resources of PUSCH transmission are to be canceled/unused for PUSCH transmission based on a cancellation indication, i.e. UL CI, received from the base station, paragraphs [32-34, 39-40, 90]).
However, Liu does not explicitly teach “determine that the unused one or more symbols will not be scheduled by the base station as resources in a third transmission based at least in part on determining that the one or more symbols are to be unused; and communicate with the base station based at least in part on determining that the unused one or more symbols will not be scheduled by the base station as resources in the third transmission”. 
	Vivo teaches determining that the unused one or more symbols will not be scheduled by a base station as resources in a third transmission based at least in part on determining that the one or more symbols are to be unused (UE determines a canceled symbol(s) is not to be scheduled by a base station as resources for other uplink transmission based at least in part on determining that the symbol(s) is canceled by the cancelation indication, see Issue 5, ZTE’ view and Intel’s view); and 
communicating with the base station based at least in part on determining that the unused one or more symbols will not be scheduled by the base station as resources in the third transmission (the UE communicates with the base station using the resources for another Uplink transmission, see Issue 5, ZTE’ view and Intel’s view).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining that the unused one or more symbols will not be scheduled by the base station as resources in a third transmission based at least in part on determining that the one or more symbols are to be unused and communicating with the base station based at least in part on determining that the unused one or more symbols will not be scheduled by the base station as resources in the third transmission as taught by Vivo, with the teachings of Liu, for a purpose of reducing performance loss of the UE and reducing signaling overhead of the UL grant by enabling the UE to communicate with the base station using the unused one or more symbols, which determined as non-scheduled by the base station, as resources in the third transmission  (see Vivo, Issue 5, ZTE’ view and Intel’s view).
Regarding claims 2 and 18, the combination of Liu and Vivo further teaches: 
receiving, from the base station, the cancellation indication canceling at least one symbol of a slot comprising the one or more symbols of the second transmission (receiving the UL CI canceling at least one symbols of a slot scheduled for the PUSCH transmission see Liu, paragraphs [32-34, 39-40, 90], see Vivo, Issue 5), wherein determining that the one or more symbols of the scheduled resources are to be unused for the second transmission is based at least in part on receiving the cancellation indication (determines that one or more symbols of scheduled resources of PUSCH transmission are to be canceled/unused for PUSCH transmission based on a cancellation indication, i.e. UL CI, received from the base station, see Liu, paragraphs [32-34, 39-40, 90], see Vivo, Issue 5).
Regarding claims 3 and 19, the combination of Liu and Vivo further teaches: 
determining the one or more symbols positioned in the second transmission after the at least one symbol of the slot, wherein determining that the one or more symbols of the scheduled resources are to be unused for the second transmission is based at least in part on determining the one or more symbols positioned in the second transmission after the at least one symbol in the cancellation indication (determining the one or more symbols located after at least one symbol in the UL CI is to be unused/canceled for the PUSCH (scheduled UL transmission), see Liu, paragraphs [45], see Vivo, discussion section). 
Regarding claims 4 and 20, the combination of Liu and Vivo further teaches wherein the second transmission is an uplink transmission (wherein the second transmission/scheduled transmission is an uplink transmission, i.e. PUSCH, see Liu, paragraphs [paragraphs [30-31, 34] and Fig. 1, see Vivo, Issue 5) and the cancellation indication is an uplink cancellation indication (UL CI is for canceling the uplink transmission, see Liu, paragraphs [30-31, 34] and Fig. 1, see Vivo, Issue 5).
Regarding claims 6 and 22, the combination of Liu and Vivo further teaches wherein the second transmission has a first priority (wherein the PUSCH with a lower priority is canceled, see Liu, paragraphs [25, 28, 32, 37], see Vivo, Issue 3), further comprising: receiving, from the base station, a fourth transmission scheduling at least one symbol of the one or more symbols as resources for the third transmission associated with a second priority different than the first priority, wherein communicating with the base station is based at least in part on receiving the fourth transmission (the UE also configured/scheduled to transmits both high priority and low priority uplink transmissions, i.e. PUSCH, wherein the UE is continuing to communicate the high priority uplink transmission with the base station, see Liu, paragraphs [37-38]). 
Regarding claim 11, Liu further teaches wherein the fourth transmission comprises an uplink grant scheduling the resources for a physical uplink shared channel (wherein the UL grant is scheduling resources for high priority and low priority uplink transmissions, i.e. PUSCH, paragraphs [37-38]) and the second priority is associated with the physical uplink shared channel (wherein the PUSCH is associated with particular priority, paragraphs [37-38]). 
Regarding claims 13 and 27, Liu further teaches determining that at least a portion of the resources of the second transmission and higher priority resources scheduled by the base station are overlapping (determining at least a portion of resources for the PUSCH and higher priority resources scheduled by the base station are overlapping, paragraph [32]), wherein determining that the one or more symbols of the scheduled resources are to be unused for the second transmission is based at least in part on determining that the at least the portion of the resources of the second transmission and the higher priority resources scheduled by the base station are overlapping (determining at least the portion of resources for the PUSCH are to be unused/canceled, paragraph [32]). 
Regarding claims 14 and 28, Liu further teaches determining the one or more symbols of the second transmission positioned in the second transmission after at least one symbol of the second transmission that is overlapping with the resources of the higher priority resources (determine the one or more symbols of the PUSCH is located after one or more symbols that is overlapped with the resources of the higher priority resource, i.e. remainder portion, paragraph [32]), wherein determining that the one or more symbols of the scheduled resources are to be unused for the second transmission is based at least in part on determining the one or more symbols of the second transmission (determining to cancel the PUSCH transmissions in the remainder of the resources scheduled PUSCH, paragraph [32]). 
Regarding claim 15, Liu further teaches wherein: the second transmission corresponds to a physical uplink shared channel (scheduled resources for the PUSCH transmission, paragraphs [32, 33, 39]); and the higher priority resources correspond to resources of a higher priority physical uplink shared channel compared to the physical uplink shared channel (wherein a higher priority resources corresponds to resources of a higher priority PUSCH compared to the PUSCH, paragraphs [32, 37-38]).
Regarding claim 16, Vivo further teaches wherein determining that the unused one or more symbols will not be scheduled further comprises: determining that the unused one or more symbols will not be scheduled by the base station based at least in part on a capability of the UE (determining the unused one or more symbols will not be scheduled by the base station, when the UE is configured/capable of determining UL inter-UE prioritization, an eMBB UE and/or communicating in new radio environment, see Vivo, issue 5).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining that the unused one or more symbols will not be scheduled by the base station based at least in part on a capability of the UE as taught by Vivo, with the teachings of Liu, for a purpose of increase efficiency in determining whether the unused one or more symbols will be scheduled by the base station by using the capability of the UE, thus ensure that the UE is capable of using the one or more symbols (see Vivo, Issue 5).

Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0219276 A1 to Liu et al. (hereafter refers as Liu) in view of R1-2001291 to Vivo as applied to claims above, and further in view of US 2022/0052727 A1 to Sun et al. (hereafter refers as Sun).
 Regarding claims 5 and 21, the combination of Liu and Vivo further teaches wherein the second transmission is a first physical uplink shared channel transmission or a first sounding reference signal transmission (UL grant 122 is scheduling resources for PUSCH transmission, paragraphs [30-31, 34] and Fig. 1) and wherein determining that the unused one or more symbols will not be scheduled by the base station comprises determining that the unused one or more symbols will not be scheduled for a second uplink transmission (determining that the unused symbol(s) will be not scheduled by the base station for another uplink transmissions, Vivo, see Vivo, issue 5).
Sun teaches will not be scheduled for a second physical uplink shared channel transmission (a UE is not expected to be scheduled to transmit a second PUSCH, paragraphs [159-160]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of will not be scheduled for the second physical uplink shared channel transmission as taught by Sun, with the teachings of wherein determining that the unused one or more symbols will not be scheduled by the base station comprises determining that the unused one or more symbols will not be scheduled for a second uplink transmission as taught by combination of Liu and Vivo, for a purpose of increasing efficiency in the communication by the second uplink transmission as a second PUSCH transmissions, thus enabling the UE to stop/cancel [all] PUSCH transmission (see Sun, paragraphs [159-160]). 

Claims 7-10 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0219276 A1 to Liu et al. (hereafter refers as Liu) in view of R1-2001291 to Vivo as applied to claims above, and further in view of US 2022/0217750 A1 to Liu et al. (hereafter refers as Liu’750).
Regarding claims 7 and 23, the combination of Liu and Vivo does not explicitly teach “determining to not communicate using the scheduled resources of the third transmission based at least in part on the second priority being lower than the first priority, wherein communicating with the base station is based at least in part on determining to not communicate using the scheduled resources of the third transmission”. 
Liu’750 teaches determining to not communicate using the scheduled resources of the third transmission based at least in part on the second priority being lower than the first priority (UE determines not to use the scheduled resources of an PUCCH, when a priority of the PUCCH transmission is lower than a priority of the cancelled uplink transmission, paragraphs [46-49]), wherein communicating with the base station is based at least in part on determining to not communicate using the scheduled resources of the third transmission (communicating with the base station without using the scheduled resources of the PUCCH/canceled resources, see paragraphs [46-49]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining to not communicate using the scheduled resources of the third transmission based at least in part on the second priority being lower than the first priority, wherein communicating with the base station is based at least in part on determining to not communicate using the scheduled resources of the third transmission as taught by Liu’750, with the teachings of combination of Liu and Vivo, for a purpose of increasing efficiency in the communication by allowing the PUCCH with the feedback associated with the PDSCH to be transmitted when the PUSCH/second transmission is cancelled, based on the priority of the PUCCH/third transmission (see Liu’750, see paragraphs [46-49]).
Regarding claims 8 and 24, the combination of Liu and Vivo does not explicitly teach “determining to communicate using the scheduled resources of the third transmission based at least in part on the second priority being higher than the first priority, wherein communicating with the base station is based at least in part on determining to communicate using the scheduled resources of the third transmission”. 
Liu’750 teaches determining to communicate using the scheduled resources of the third transmission based at least in part on the second priority being higher than the first priority (UE determines to use the scheduled resources of an PUCCH, when a priority of the PUCCH transmission is higher than a priority of the cancelled uplink transmission, paragraphs [46-49]), wherein communicating with the base station is based at least in part on determining to communicate using the scheduled resources of the third transmission  (communicating with the base station without using the scheduled resources of the PUCCH/canceled resources, see paragraphs [46-49]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining to communicate using the scheduled resources of the third transmission based at least in part on the second priority being higher than the first priority, wherein communicating with the base station is based at least in part on determining to communicate using the scheduled resources of the third transmission as taught by Liu’750, with the teachings of combination of Liu and Vivo, for a purpose of increasing efficiency in the communication by allowing the PUCCH with the feedback associated with the PDSCH to be transmitted when the PUSCH/second transmission is cancelled, based on the priority of the PUCCH/third transmission (see Liu’750, see paragraphs [46-49]).
Regarding claims 9 and 25, the combination of Liu and Vivo does not explicitly teach “wherein the fourth transmission comprises a downlink grant scheduling the resources for a physical downlink shared channel and the second priority corresponds to a physical uplink control channel allocated for transmitting feedback associated with the physical downlink shared channel”.
 Liu teaches fourth transmission comprises a downlink grant scheduling the resources for a physical downlink shared channel (receiving PDCCH for scheduling resource for PDSCH, see paragraphs [44, 51]) and the second priority corresponds to a physical uplink control channel allocated for transmitting feedback associated with the physical downlink shared channel (wherein the HARQ-ACK feedback associated with the PDSCH has a different priority compared to a PUSCH, paragraphs [24, 37, 44, 47]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the fourth transmission comprises a downlink grant scheduling the resources for a physical downlink shared channel and the second priority corresponds to a physical uplink control channel allocated for transmitting feedback associated with the physical downlink shared channel as taught by Liu’750, with the teachings of combination of Liu and Vivo, for a purpose of increasing efficiency in the communication by allowing the PUCCH with the feedback associated with the PDSCH to be transmitted when the PUSCH/second transmission is cancelled (see Liu’750, paragraphs [24, 37, 44, 47]).
Regarding claim 10, the combination of Liu and Vivo does not explicitly teach the third transmission “comprises a physical uplink control channel”.
Liu’750 teaches a third transmission comprises a physical uplink control channel, or one or more sounding reference signals (UE is configured to transmits PUCCH using canceled resources, paragraphs [24, 37, 44, 47]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the third transmission comprises a physical uplink control channel, or one or more sounding reference signals as taught by Liu’750, with the teachings of combination of Liu and Vivo, for a purpose of increasing efficiency in the communication by allowing the PUCCH with the feedback associated with the PDSCH to be transmitted even when the PUSCH/second transmission is cancelled (see Liu’750, paragraphs [24, 37, 44, 47]).

Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0219276 A1 to Liu et al. (hereafter refers as Liu) in view of R1-2001291 to Vivo as applied to claims above, and further in view of US 2021/0377944 A1 to NOH et al. (hereafter refers as NOH).
Regarding claims 12 and 26, the combination of Liu and Vivo further teaches determining that the second transmission is an uplink transmission and the one or more symbols comprise symbols scheduled as uplink symbols for the uplink transmission (wherein the second transmission is PUSCH transmission and one or more uplink symbols are scheduled for PUSCH transmission, see Liu, paragraphs [32-33, 37-38], Vivo, issue 5), wherein the UE determines that the unused one or more symbols will not be scheduled based at least in part on determining that the second transmission is the uplink transmission and the one or more symbols comprise symbols (determining the one or more symbols of uplink transmission will not be scheduled based on the one or more symbols are uplink transmission, Vivo, issue 5).
NOH teaches the one or more symbols comprise flexible symbols scheduled as uplink symbols for the uplink transmission (one or more flexible symbols scheduled as uplink symbols for the uplink transmission, paragraphs [68, 71]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the one or more symbols comprise flexible symbols scheduled as uplink symbols for the uplink transmission as taught by NOH, with the teachings of the uplink symbols as taught by combination of Liu and Vivo, for a purpose of increasing efficiency in the communication by increasing flexibility of the symbols by employing the flexible symbols for the uplink transmission (see NOH, paragraphs [68, 71]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
R1-1911122 discloses a UE does not expect the gNB to schedule another PUSCH of the same priority as the cancelled PUSCH on the non-preempted resource and the gNB schedules another PUSCH of higher priority than the cancelled PUSCH on the non-preempted resources (see proposals 13 and 14).
US 2022/0086872 A1 discloses using orphan resources for transmitting uplink control information (see paragraphs [108-115]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        September 23, 2022